Citation Nr: 9926703	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alexander P. Humphrey, 
Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated November 6, 1995, 
the Board denied the appellant's claim seeking an increased 
rating for left ear hearing loss and also denied the 
appellant's claims for entitlement to service connection for 
right ear hearing loss, tinnitus, and an acquired psychiatric 
disorder.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In March 1997 the Court issued a memorandum decision that 
remanded these issues for further development, readjudication 
and disposition in accordance with the Court's decision.  
Judgment of the Court was issued in April 1997.  This case 
was remanded by the Board in March 1998 for further 
development.  By rating decision dated in May 1999, service 
connection was granted for tinnitus, and a 10 percent 
disability evaluation was assigned.  Since that decision 
constituted a full grant of the benefits sought on appeal as 
to that issue, it will not be addressed here by the Board.

The May 1999 rating decision also granted service connection 
for right ear hearing loss.  That disorder was evaluated in 
conjunction with the service-connected left ear hearing loss, 
and a noncompensable disability evaluation was assigned for 
bilateral hearing loss.  Consequently, the Board has 
recharacterized that issue on appeal as set forth on the 
title page of this decision.


REMAND

In his response to the Supplemental Statement of the Case 
(SSOC) issued in May 1999, the appellant's attorney wrote the 
RO and requested "a video conference hearing between myself 
and a Board member in Washington, D.C., and appellant in your 
offices."

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a Board Videoconference hearing.  The RO 
should contact the appellant at his last 
known address of record and through his 
attorney and provide notice of the 
hearing.  

After the appellant and his attorney have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












